Citation Nr: 1516760	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  11-14 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel
INTRODUCTION

The Veteran had active service from September 1951 to August 1955.

This case comes to the Board of Veterans' Appeals (Board) from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In March 2015, the Veteran and his spouse testified during a Board hearing at the RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for hearing loss is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

Tinnitus had its onset in active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims tinnitus is due to noise exposure in service while serving as an evaporator operator over the boiler room, which was tremendously loud.  In a statement submitted with his claim, the Veteran indicated tinnitus began long ago but was only recently diagnosed.

The Veteran's service separation form indicates he served as machinist's mate, specifically an evaporator repairman.  

In July 2009 correspondence, a fellow shipmate stated that the Veteran had duty as an evaporator operator which was located in the after boiler room on the upper level where there was excessive noise.  

During an October 2009 VA examination, the Veteran reported his tinnitus began five or more years ago.  Due to unreliable test results, the examiner was unable to provide an opinion on whether tinnitus was due to in-service noise exposure.  

During the Board hearing, the Veteran testified his tinnitus began in service while aboard the ship.

Because of the Veteran's occupational specialty and statement from the fellow shipmate, in-service noise exposure is conceded.  As ringing of the ears is observable to the layperson, the Veteran's statements regarding time of onset are competent evidence.  Layno v. Brown, 6 Vet. App. 465 (1994).  In that regard, his statements, particularly those made during the Board hearing, indicate that the tinnitus began in service and has continued to the present.  The Board finds those statements credible and persuasive.

Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that tinnitus had its onset in active service.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.



REMAND

Regrettably, further development is needed on the claim for service connection for hearing loss.

In a statement submitted with his claim, the Veteran indicated his hearing loss began long ago but was only recently diagnosed.

During an October 2009 VA examination, the Veteran reported hearing loss in the left ear began quite a few years ago and hearing loss in the right began about four years ago.  Due to unreliable test results, the examiner was unable to provide an opinion on whether the hearing loss was due to in-service noise exposure without resorting to mere speculation.  

During a March 2011 VA examination, the Veteran reported having hearing loss for 15 to 20 years.  The examiner noted that the Veteran's hearing loss exceeded the norms for hearing loss due to aging but the configuration of the hearing loss was not typical of hearing loss due to noise exposure and the Veteran reported the onset of hearing loss to only 15 to 20 years ago, which is 35 to 40 years after separation.  The examiner then stated that since there were no service audiograms, she was unable to provide an opinion on whether the hearing loss was due to in-service noise exposure without resorting to mere speculation.  

During the Board hearing, the Veteran testified his hearing loss began in service while aboard the ship, and his spouse testified she noticed the Veteran's hearing loss in service and in the period after separation from service.

The Board notes that in-service noise exposure has been conceded in this case.  The Board also notes that the Veteran and spouse are competent to state he has had decreased hearing since active service.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, they are not competent to diagnose hearing loss to an extent recognized as a disability for VA purposes.  

While the Veteran has been provided two VA examinations, examiners have been unable to provide an opinion on the etiology of the Veteran's hearing loss without resorting to mere speculation.  Moreover, the Veteran and spouse have since testified that hearing loss began in service.  When VA provides an examination, there is a duty to provide an adequate one.

The record remains unclear whether the Veteran's hearing loss began in service or is causally related to conceded in-service noise exposure.  Thus, the Veteran should be provided a VA examination to obtain an opinion on the matter.  Prior to the examination, the Veteran should be asked to provide the names of any healthcare providers who have treated him for his hearing loss and any adequately identified records should be obtained.  

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Ask the Veteran to provide the names of all healthcare providers who have treated him for hearing loss.  Obtain all adequately identified records.

2.  Then, schedule the Veteran for a VA audiology examination.  The examiner should review the claims file and note that review in the report.  The examiner is advised that noise exposure in service has been conceded.  The examiner should consider the statements by the Veteran and spouse regarding disability onset and symptomatology since active service.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that hearing loss had its onset in service or is causally related to noise exposure in service.  The examiner should provide a complete rationale for all conclusions.  

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


